



Exhibit 10.1


MASTER PROPERTY MANAGEMENT, LEASING
AND CONSTRUCTION MANAGEMENT AGREEMENT


THIS MASTER PROPERTY MANAGEMENT, LEASING AND CONSTRUCTION MANAGEMENT AGREEMENT
(“Agreement”) is made and entered into as of March 22, 2016, by and between
PHILLIPS EDISON VALUE ADDED GROCERY VENTURE, LLC, a Delaware limited liability
company (“Company”), and PHILLIPS EDISON & COMPANY LTD., an Ohio limited
liability company (“PECO”).
 
R E C I T A L S:


A.    The Company, through direct and indirect subsidiaries, acquires, owns,
constructs, operates, leases, finances and manages grocery anchored shopping
center properties located throughout the continental United States (each such
entity that owns a Property (as hereinafter defined), hereinafter an “Owner”,
and all such entities, hereinafter collectively the “Owners”).


B.    PECO operates, manages, leases and manages construction with respect to
shopping center properties located throughout the continental Unites States.


C.    Owner desires to engage PECO, and PECO desires to accept such engagement,
to manage the shopping center properties owned or hereafter acquired by Owner
under the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.    Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:


(a)    “Annual Operating Budget” shall have the meaning set forth in the
Operating Agreement.
(b)    “Emergencies” means events or circumstances (i) resulting in imminent
danger to persons or property, including the Properties, or (ii) that are
reasonably expected to materially impair a tenant’s ability to operate at a
Property in accordance with its lease and which, if not corrected, would
constitute a default by the landlord under the applicable lease.
(c)    “Fiscal Year” means the fiscal year of Owner, which, for federal tax
purposes and all other purposes shall be the calendar year. Each Fiscal Year
shall commence on the day immediately following the last day of the immediately
preceding Fiscal Year.


- 1 -



--------------------------------------------------------------------------------




(d)    “Improvements” means buildings, structures, and fixtures from time to
time located on the Properties and all parking and other common areas located on
the Properties.
(e)    “Management Fees” means the fees and expenses payable to PECO pursuant to
Section 6 hereof.
(f)    “Operating Agreement” means that certain Limited Liability Company
Agreement of PHILLIPS EDISON VALUE ADDED GROCERY VENTURE, LLC, by and between
PECO Member, PE OP II VALUE ADDED GROCERY, LLC, a Delaware limited liability
company (a wholly-owned subsidiary of PHILLIPS EDISON GROCERY CENTER OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership), and TPG RE II ELECTRICITY
SPV, LP, a Delaware limited partnership.
(g)    “Owner” or “Owners” has the meaning set forth in Recital A.
(h)    “PECO” has the meaning set forth in the introductory paragraph above.
(i)    “PECO Member” means PECO VALUE ADDED GROCERY MANAGER, LLC, LLC, a
Delaware limited liability company.
(j)    “Peer Group” means, collectively, the following entities and their
successors by merger, acquisition or otherwise: Brixmor Property Group Inc.;
Cedar Shopping Centers, Inc.; Equity One, Inc.; Inland Real Estate Corporation;
Kimco Realty Corporation; Kite Realty Group Trust; Ramco-Greshenson Properties
Trust; Regency Centers Corporation; Retail Opportunity Investments Corp; Retail
Properties of America, Inc.; Weingarten Realty Investors; provided, however,
that any of the foregoing entities shall be removed from the Peer Group if its
compound annual growth rate of same-store NOI is no longer publicly reported.
(k)    “Performance Event” shall occur if, for two (2) consecutive calendar
years, the compound annual growth rate of the Company’s same-store NOI is more
than six hundred (600) basis points below the average compound annual growth
rate of the Peer Group’s same-store NOI growth during such applicable periods
where such average is calculated by adding the actual compound annual growth
rate of each Peer Group member’s same-store NOI growth and dividing such amount
by the total number of Peer Group members.
(l)    “Property” means an individual real estate asset owned by Owner, the
Improvements located thereon and all tracts and other property acquired by Owner
related to that asset subject to this Agreement as more fully described in a
Property Addendum (as defined below).
(m)    “Property Addendum” means an addendum (as the same may be modified,
amended or supplemented in writing, from time to time) which shall be attached
to this Agreement and incorporated herein by reference as each Property is
purchased or otherwise acquired and made subject to this Agreement, describing
the Property, including its real estate and the Improvements thereon. If any
Property is sold or otherwise disposed of by Owner, all or substantially


- 2 -



--------------------------------------------------------------------------------




all of the equity interests in an Owner are transferred, all or substantially
all of any Property is taken by condemnation, or all or substantially all of any
Property is damaged or destroyed by fire or other casualty and Owner elects not
to restore the Property following such fire or other casualty, the Property
Addendum with respect to such Property may, at Owner’s election, be deemed of no
further force or effect from and after the closing of any such sales,
dispositions or transfers, or the date of such taking or casualty, except to the
extent of post-closing management and accounting functions thereafter to be
performed.
(n)    “Properties” means all of the real estate assets owned by the Owners, the
Improvements located thereon and all tracts and other property acquired by the
Owners related to those assets subject to this Agreement, collectively.
(o)    “Property Personnel” means persons hired or retained as employees of PECO
to perform services at or for the Properties, which services include, but are
not limited to, property management, property-level accounting and book-keeping
services, property-level budgeting and forecasting, and property-level tax
preparation services; provided, however, that the following persons shall not be
considered Property Personnel: (i) any manager whose primary responsibility is
to manage Property Personnel and who is not directly responsible for providing
services to a specific Property or group of Properties, and (ii) any person who
also serves as an executive officer of PECO and/or as an executive officer of
Owner.
(p)    “Termination Event” means (i) any theft or misappropriation of funds
involving the Company, any of its subsidiaries or any of the Properties is
committed by an employee or affiliate of PECO, provided that PECO shall have a
reasonable opportunity to cure such theft or misappropriation (such cure will
require repaying to Owner all misappropriated amounts and terminating the
applicable employee or employees), unless such theft or misappropriation was
committed by an Approved Senior Officer (as defined in the Operating Agreement)
in which event PECO shall not have such opportunity to cure, (ii) the commission
of any act or omission involving fraud with respect to the Company, any of its
subsidiaries or any of the Properties, by an employee or affiliate of PECO,
provided that PECO shall have a reasonable opportunity to cure such fraud (such
cure will require repaying to Owner all amounts necessary to make Owner whole
and terminating the applicable employee or employees), unless such fraud was
committed by an Approved Senior Officer in which event PECO shall not have such
opportunity to cure, (iii) any gross negligence or intentional misconduct with
respect to the Company, any of its subsidiaries or any of the Properties is
committed by an employee or affiliate of PECO, provided that PECO shall have a
reasonable opportunity to cure such gross negligence or intentional misconduct
(such cure will require repaying to Owner all amounts necessary to make owner
whole and terminating the applicable employee or employees), unless such gross
negligence or intentional misconduct was committed by an Approved Senior Officer
in which event PECO shall not have such opportunity to cure, (iv) substantial or
repeated failure to comply with the terms of this Agreement, which failure is
not cured (if curable) within thirty (30) days after the non-compliant party
receives written notice thereof or, if not reasonably curable within such
period, then within sixty (60) days after the non-compliant party receives
written notice thereof so long as the non-compliant party is diligently
attempting to cure and so long as such failure does not constitute an act or
conduct falling with clauses (i) or (ii) above or (v), (vi), (vii) or (viii)
below, (v) a bankruptcy or other insolvency


- 3 -



--------------------------------------------------------------------------------




proceeding involving any party hereto, (vi) any Change of Management (as defined
in the Operating Agreement), (vii) any sale, merger or consolidation of PECO or
any sale of all or substantially all of the assets of PECO, in each case unless
there is no concurrent Change of Management in which event such sale, merger or
consolidation shall not be deemed a “Termination Event”, or (vii) removal of
PECO Member as the “Manager” under the Operating Agreement.
(q)    “Variance” shall have the meaning set forth in the Operating Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Operating Agreement.


2.    Appointment of PECO.


(a)    Subject to the terms and conditions hereof and the terms and conditions
of the Operating Agreement, Owner hereby engages and retains PECO as the sole
and exclusive property manager of each Property for which a Property Addendum is
executed with respect to the property management function to perform such
functions as are specified herein and/or on the Property Addendum related to
each such Property. PECO hereby accepts such appointment and agrees to operate
and manage the Properties, and to perform its other duties hereunder, all in
accordance with the standards set forth in Section 3 hereof.


(b)    Subject to the terms and conditions hereof and the terms and conditions
of the Operating Agreement, Owner hereby engages and retains PECO as the sole
and exclusive leasing agent of each Property for which a Property Addendum is
executed with respect to the leasing agent function for the leasing of all space
in each such Property as well as for obtaining ground leases on any outparcels.
PECO shall perform such functions as are specified herein and/or on the Property
Addendum related to each such Property. PECO hereby accepts such appointment.


(c)    Subject to the terms and conditions hereof and the terms and conditions
of the Operating Agreement, Owner hereby engages and retains PECO as the sole
and exclusive construction manager of each Property for which a Property
Addendum is executed with respect to the construction management function to
perform such functions as are specified herein and/or on the Property Addendum
related to each such Property. PECO hereby accepts such appointment.


(d)    PECO shall act under this Agreement as an independent contractor and not
as the Owner’s agent, employee or fiduciary. PECO shall not have the right,
power or authority to enter into agreements or incur liability on behalf of the
Owner except as expressly set forth herein or in a Property Addendum. Without
limitation on the foregoing, PECO shall not take any action hereunder which is a
Major Decision (as defined in the Operating Agreement) without first obtaining
the prior consent of Investor Member (as defined in the Operating Agreement).
Any action taken by PECO which is not expressly permitted by this Agreement
shall not bind the Owner.


(e)    Prior to the commencement of the term of this Agreement, PECO has
informed itself with respect to the layout, construction, location, character,
plan and all other aspects


- 4 -



--------------------------------------------------------------------------------




of the Properties. Copies of guarantees and warranties pertinent to the
equipment of the Properties and in force at the time of execution of this
Agreement have been furnished by Owner to PECO, who has reviewed them and will
remain familiar with their requirements and expiration dates and will be
responsible for their safekeeping. PECO will further be similarly responsible
for the safekeeping of copies of construction plans and "as-built" drawings, if
any, furnished to it by Owner.


3.    Standards.    The services of PECO hereunder are to be of a scope and
quality not less than those generally performed by first class, professional
managers of properties similar in type and quality to the Properties and located
in the same market area as the Properties. PECO agrees to devote industry
standard good efforts to performing its duties hereunder in a diligent,
efficient and competent manner (the “Standard”).


4.    Term.    This Agreement shall commence upon full execution of this
Agreement and shall continue until terminated in accordance with Section 10.


5.    Duties of PECO. PECO hereby represents, warrants and covenants that it now
has and throughout the term of this Agreement will obtain and maintain in effect
and in good standing all brokerage and other licenses, including, without
limitation, regulatory and professional licenses, necessary for the lawful
performance of PECO’s obligations hereunder. PECO shall cause all things to be
done which are necessary to accomplish material compliance with federal, state
and municipal laws, ordinances, rules, regulations, orders and notices relative
to the use, operation, maintenance, leasing, repair, restoration, development
and construction of the Properties, and PECO shall promptly remedy any material
violation of any such law, ordinance, rule, regulation, notice or order after
receipt of notice thereof; provided, however, PECO shall not take any action
pursuant to the foregoing if Owner has notified PECO that Owner is contesting or
intends to contest such law, ordinance, rule, regulation, notice or order.


(a)    PECO’s duties as property manager for the Properties include the
following for each of the Properties (as may be supplemented with additional
duties as detailed in the applicable Property Addendum for each Property) and
for Owner, as applicable:
            
(i)    For Accounting:


(A)    Calculate, bill and collect rental payments and other charges due to the
Owner from tenants in the Properties under the respective tenant leases or
otherwise with regard to the Properties. To the extent tenant leases affecting
any Property so require, PECO shall timely make or verify any calculations that
are required to determine the amount of rent due from tenants, including without
limitation calculating percentage rent, operating expense “pass-throughs” and
consumer price index adjustments and, where required, shall give timely notice
thereof to tenants.


(B)    Cash Management.


(1)    PECO will establish on behalf of the Owner a concentration account (a
“Concentration Account”) at a bank selected by PECO, which such


- 5 -



--------------------------------------------------------------------------------




Concentration Account will be tied into each Operating Account (as defined
below). PECO shall comply with the cash management requirements set forth by any
of Owner’s lenders, provided, all such lender requirements are delivered to and
made available to PECO.


(2)    Notwithstanding the preceding, if (a) an Owner is not a wholly-owned
subsidiary of the Company and its governing documents so require, or (b) the
payments in respect of a Property are required by a lender to be made into a
lockbox account, or (c) if the payments in respect of a Property are required to
be handled otherwise by a contractual restriction agreed to by Owner, then such
requirements shall be followed by PECO following written notice thereof by
Owner. Funds released from any such lockbox account or other arrangement to the
custody of the Owner shall otherwise follow the above procedures.


(3)    To the extent required or permitted by Owner’s lender, PECO will
establish on behalf of the Owner for each Property an operating account (an
“Operating Account”) at a bank to be selected by PECO upon receipt of a
fully-executed Property Addendum and a Form W-9 completed by the Owner. The
signature card for any Operating Accounts shall indicate that PECO is dealing
with the Operating Accounts as an agent of the Owner. The Operating Accounts and
all funds therein shall at all times be the property of the Owner.


(4)    Notwithstanding anything to the contrary contained herein, the Owner may
direct payments or deposits received by PECO or payments or transfers from the
Operating Account for a Property to deviate from the above procedures by a
written request to PECO. In such event, PECO shall provide the Owner with all
information necessary to effect such deposits, transfers or payments.


(5)    If required by state law, PECO will deposit security deposits and/or
advance rentals in separate accounts in the name of the Owner at the financial
institution designated by Owner with respect to the applicable Property.


(6)    PECO agrees to pay all invoices relating to each Property directly from
the Operating Account for such Property unless directed otherwise by the Owner
or permitted by Owner’s lender.


(7)    On or before the 20th day of each month, PECO shall prepare and submit an
invoice to the Owner accompanied by a computation of the fees and expense
reimbursements due to PECO in accordance with this Agreement. The Owner shall
have the right to review such invoice and obtain any supporting documentation
with respect thereto from PECO. To the extent that the Owner believes the
computation provided by PECO is inconsistent with the computation permitted
hereunder, the Owner and PECO shall work together in good faith to reach a
computation of such fees which is reasonably agreeable to both parties.


(8)    Without in any way limiting the foregoing, (i) PECO shall not commingle
its funds or property or the funds or property of any other entities for which
it provides services with any funds or property of Owner, and (ii) PECO shall
deposit amounts relating to a Property in the respective Property’s Operating
Account within five (5) days of receipt.


- 6 -



--------------------------------------------------------------------------------




PECO shall have no proprietary interest in the Concentration Account or any
Operating Account, or in any other account authorized hereby, and all sums
collected by PECO relating to the Properties and all sums placed in such account
or accounts will be the property of the Owner and to the extent not yet
deposited shall be held in trust by PECO for the Owner.


(C)    Subject to the terms of this Agreement relating to allocation of
expenses, pay fees, charges, expenses and commissions of independent
contractors, architects, engineers, general contractors, suppliers which
contract with PECO and PECO utilized in the management, operation, maintenance
or repair of the Properties, subject to PECO’s review of same to confirm
accuracy and agreement with same.


(D)    Owner expressly authorizes PECO to commence (including the filing of a
counterclaim), settle or other dispose of any claim or litigation, regulatory
proceeding or arbitration (including ordinary course employer or commercial
claims) involving an amount less than $75,000.00 to which the Company or any of
its subsidiaries is, or is to be, a party or by which the Company or any of its
subsidiaries or any of its business, assets or properties may be affected. Owner
expressly authorizes PECO to promptly and diligently enforce the Owner’s rights
under any tenant leases affecting any Property, including without limitation
taking the following actions where appropriate: (i) with the Owner’s prior
written consent: (a) terminating tenancies, (b) instituting and prosecuting
actions, and evicting tenants, (c) settling, compromising and releasing such
actions or suits or re-instituting such tenancies, and (d) recovering rents and
other sums due by legal proceedings in a court of general jurisdiction; and (ii)
without the Owner’s prior written consent: (x) in a magistrates court or other
court of special jurisdiction as applicable, signing and serving such notices as
are deemed necessary by PECO, and (y) recovering rents and other sums due by
legal proceedings in a magistrates court or similar jurisdiction, provided,
however, in each case PECO shall promptly notify the Owner of such action in
writing. If authorized by the Owner, PECO shall consult an attorney for the
purpose of enforcing the Owner’s rights or taking any such actions and the Owner
shall have the right to designate counsel for any matter and to control all
litigation affecting or arising out of the operation of any Property. PECO shall
keep the Owner informed of any dissatisfaction with the law firm or such
services or the reasonableness of the cost thereof.


(E)    Prepare and maintain routine and customary financial and business books
and records for Owner and the Properties and to employ and supervise outside
accountants for preparation of income and other tax returns and specialty
accounting services for Owner and the Properties. The preparation of income and
other tax returns and the performance of such specialty accounting services
shall be supervised by PECO but will be completed at Owner’s reasonable expense.
PECO will use the accrual method of accounting in accordance with GAAP (as
defined in the Operating Agreement), with such policies as are to be determined
by management subject to Owner’s determination (including without limitation,
capitalization policies, depreciation and amortization policies, and such other
accounting policies as Owner may direct from time to time).


(F)    Maintain fixed asset accounting detail and related depreciation.




- 7 -



--------------------------------------------------------------------------------




(G)    With respect to the Annual Operating Budget, (i) not later than December
15 of each year, PECO shall submit to Owner, for Owner’s approval, the Annual
Operating Budget for each Property as contemplated under Section 6.9 of the
Operating Agreement, and (ii) PECO shall cooperate with Owner, the Company and
Manager (as defined in the Operating Agreement) in preparing and finalizing such
Annual Operating Budget for each Property, in accordance with the terms and
provisions set forth in Section 6.9 of the Operating Agreement.


(H)    Pay wages, salaries, commissions and employee benefits of all Property
Personnel including, without limitation, workers’ compensation insurance, social
security taxes, unemployment insurances, other taxes or levies now in force or
hereafter imposed, any claims that may arise under the employee health or
worker’s compensation programs maintained by PECO, employee-related overhead
expenses and associated administrative charges with respect to any such Property
Personnel. The number and classification of employees serving each Property
shall be as reasonably determined by PECO to be appropriate for the proper
operation of each Property.


(I)    Deliver to Owner, within 20 days after the end of each month during the
term hereof, the monthly reporting package detailed on Exhibit A attached hereto
which shall relate to the Properties and the immediately preceding calendar
month or any portion thereof. Such reporting package shall be prepared in
accordance with GAAP and in accordance with such other requirements as Owner or
the Company requires for its financial reporting purposes, and shall include all
such transactions, whether or not reimbursable pursuant to the provisions
hereof.


(J)    Deliver to Owner, within 45 days after the end of each calendar quarter
during the term hereof, the quarterly reporting package detailed on Exhibit B
attached hereto which shall relate to the Properties and the immediately
preceding calendar quarter or any portion thereof. Such reporting package shall
be prepared in accordance with GAAP and in accordance with such other
requirements as Owner or the Company requires for its financial reporting
purposes, and shall include all such transactions, whether or not reimbursable
pursuant to the provisions hereof.


(K)    Deliver to Owner, within 60 days after the end of each Taxable Year (as
defined in the Operating Agreement) during the term hereof, the preliminary
version of the tax information detailed on Exhibit C attached hereto which shall
relate to the Properties and the immediately preceding Fiscal Year or any
portion thereof, and, no later than 40 days prior to the due date of the Company
federal income tax return (including any extension period granted by the
relevant authority having jurisdiction over such matters), the final version of
such tax information.


(L)    Deliver to Owner, within 90 days after the end of each Fiscal Year during
the term hereof, the annual reporting package detailed on Exhibit D attached
hereto which shall relate to the Properties and the immediately preceding Fiscal
Year or any portion thereof. Such reporting package shall be prepared in
accordance with GAAP and in accordance with such other requirements as Owner or
the Company requires for its financial reporting purposes, and shall include all
such transactions, whether or not reimbursable pursuant to the provisions
hereof. All


- 8 -



--------------------------------------------------------------------------------




materials delivered under this subsection (L) shall be audited by Owner’s
accountant. All audited financial statements required under this paragraph shall
be accurate in all material respects, shall reflect all necessary elections,
corrections, adjustments or policy changes and shall present fairly the
financial position and results of Owner and the Properties.


(M)    Within five (5) business days after PECO becoming aware of the occurrence
of any of the following events, give notice to Owner of (i) any default under
any financing or breach of or default under any other material agreement to
which Owner is a party and of which PECO has received a copy, (ii) any default
in the payment of property taxes with respect to any Property, or (iii) any
matter which could result in a substantial and material loss (i.e., greater than
$100,000.00 in the aggregate) to the Company or any of its subsidiaries; and


(N)    File real, personal and ad valorem (real or personal) property tax
returns required to be filed by Owner with respect to the Properties and pay all
such ad valorem taxes and assessments out of the Operating Accounts of each of
the Properties. It is understood that PECO employs an in-house tax department
which will perform some or all of the tax services described herein. To the
extent any employee of such tax department performs any of such services that
would otherwise have been performed by a third party (and excluding any services
performed by the in-house tax department that are supervisory in nature or
otherwise duplicative of services performed by third parties), the cost of such
tax department employee, which shall be based upon approved Annual Operating
Budgets and any Variances thereof and consistent with the hourly rates charged
internally by PECO to the other property funds for which it performs management
and leasing services, and shall in all events be equal to or less than the fee
that would have been charged by such third party, shall be deemed an operating
expense of the Properties and shall be reimbursable by Owner. PECO shall also
utilize, on Owner’s behalf, the services of independent tax consultants and
attorneys to appeal or challenge any real, personal and ad valorem (real or
personal) property taxes and PECO shall manage such process on Owner’s behalf,
and at Owner’s reasonable expense, by supplying needed information and making
required payments out of the Operating Accounts of each of the Properties or the
separate funds of Owner.


(O)    Assist Owner as requested by Owner from time to time in the preparation
of the Annual Operating Budget.


(ii)    For Operations: PECO shall operate the Property in accordance with the
Standard and in accordance with the Annual Operating Budget (including the
Variance), subject to (x) the right to exceed the Annual Operating Budget (and
the Variance) to the minimum extent reasonably necessary in the case of
Emergencies (and PECO shall provide Owner with written notice of any Emergencies
as soon as is reasonable under the circumstances) and (y) the right to expend
funds as directed by Owner in the event that Owner agrees in writing to the
incurrence of expenditures in excess of, or otherwise not included in, the
Annual Operating Budget (and the Variance). PECO’s obligations with respect to
operations at a Property shall include the following:


(A)    PECO will investigate, hire, train, pay, supervise and discharge the
Property Personnel necessary to maintain and operate the Properties including,
without limitation, property managers who shall have experience and education
satisfactory to the Owner.


- 9 -



--------------------------------------------------------------------------------




Such Property Personnel shall in every instance be agents or employees of PECO
and not of the Owner. The Owner shall have no right to supervise or direct such
agents or employees.


(B)    PECO, at PECO’s sole cost and expense, shall maintain during the term of
this Agreement a bond or applicable insurance covering PECO and all persons who
handle, have access to or are responsible for the Owner’s monies, in an amount
and form reasonably acceptable to the Owner. PECO shall provide the Owner with a
certificate or other satisfactory documentation evidencing the existence and
terms of such bond(s) or insurance upon execution of this Agreement.


(C)    PECO shall supervise and shall retain, to the extent such services are
not sufficiently provided by Property Personnel, but in accordance with the
Annual Operating Budget and any Variance thereof, independent contractors,
general contractors, and suppliers to provide for the management, maintenance,
repair and operation of the Properties as well as security functions.


(D)    To obtain, to the extent three (3) such bids are reasonably obtainable
within the geographic area in which a Property is located, not less than three
(3) competing bids for, contract with and supervise onsite management of,
contractors. PECO shall select the low bid unless it has supplied Owner with a
reasonable justification in writing for the selection of a bidder other than the
low bidder (e.g., PECO determines in its reasonable discretion that the bidder
to be selected is more likely to complete the job on time, with commercially
reasonable workmanship and in the most efficient manner). PECO shall manage the
bidding process consistent with the manner in which it manages bidding for
projects within its own portfolio of properties.


(E)    Assist in coordinating the opening and closing of the businesses of
tenants, including but not limited to obtaining of insurance and signage
approval.


(F)    In accordance with the Annual Operating Budget and any Variance thereof,
purchase necessary supplies and equipment required for the proper operation,
maintenance, repair and restoration of the Properties.


(G)    Make or cause to be made repairs, replacements, renovations and capital
improvements on the Properties in compliance with all applicable laws, rules and
regulations, to the extent required by the applicable governing authority.


(H)    Contract and pay charges for utilities used in the operation of the
Properties, including without limitation water, electricity, gas, telephone and
sewerage services unless carried or covered under the respective tenant’s name.


(I)    Contract for and maintain such policies of commercial general liability
and bodily injury and property damage insurance with respect to the Properties
as are acceptable to Owner.




- 10 -



--------------------------------------------------------------------------------




(J)    Advertise the Properties by such means and media and at such costs as are
in accordance with the Annual Operating Budget and any Variance thereof and as
PECO shall deem appropriate (and at PECO’s expense, except as set forth in the
last sentence of this subsection (J)) to implement an effective leasing program
for the Properties on a local and national basis, with no less effort and
professionalism than that used for the advertising programs employed by PECO
with respect to its own portfolio of properties. This advertising shall include
attendance and facilities for ICSC and related leasing events. Notwithstanding
the foregoing, to the extent Owner shall request specific advertising that
differs from or is in addition to PECO’s planned approach, the incremental cost
of such specific advertising shall be borne by Owner.


(K)    Assist in securing leases with temporary tenants or licensees for use of
the Properties.


(L)    Actively promote and market the Properties to potential tenants, current
tenants and the general community.


(M)    Conduct complete inspections of the Properties as is prudent to determine
that the same are in good order and repair, but no less frequently than once per
calendar quarter during the term of this Agreement and keep Owner apprised as to
the results of these inspections.


(N)    Maintain business-like relations with the tenants of the Properties and
respond promptly to tenant complaints in a prudent, businesslike manner.


(O)    Comply with the requirements of any lender to the extent relating to the
operation or leasing of the Property, to the extent that copies of the
applicable loan documents have been made available to PECO. Comply with the
requirements of, and subject to the other terms and provisions of this
Agreement, enforce the requirements of any and all leases at any Property, all
contracts, licenses and agreements applicable to any Property and all reciprocal
easement agreements, property declarations, condominium declarations and any
other documents of record which are binding on any Property. For the avoidance
of doubt, in the event of any conflict between the requirements of a lender and
the requirements of Owner set forth in this Agreement, PECO shall comply with
the lender’s requirements.


(O)    Analyze all bills received for services, work and supplies in connection
with the maintaining and operating the Properties, pay all such bills and any
other amount payable in respect to the Properties. PECO shall use reasonable
commercial efforts to pay all bills within the time required to obtain
discounts, if any. Owner may from time to time request that PECO forward certain
bills to Owner promptly after receipt, and PECO shall comply with any such
request. PECO will ensure timely Form 1099 reporting to the Internal Revenue
Service with respect to such payments. PECO will provide annually a signed
declaration indicating compliance with Form 1099 reporting; PECO will provide
this declaration to Owner with the reporting package. Penalties for misfilings
as a result of PECO’s negligence are not to be charged to the Property, but are
payable by PECO.




- 11 -



--------------------------------------------------------------------------------




(iii)    Other:


(A)    In accordance with the Annual Operating Budget and any Variance thereof
or as otherwise approved in writing by Owner, employ, in-house or outside
attorneys, at Owner’s reasonable expense, to handle any legal matters involving
the Properties. It is understood that PECO employs an in-house legal department
which will perform some or all of the legal services described herein. To the
extent any employee of such legal department performs any of such services that
would otherwise have been performed by a third party (and excluding any services
performed by the in-house legal department that are supervisory in nature or
otherwise duplicative of services performed by third parties), the cost of such
legal department employee, which shall be based upon approved Annual Operating
Budgets and any Variances thereof and consistent with the hourly rates charged
internally by PECO to the other property funds for which it performs management
and leasing services, and shall in all events be equal to or less than the fee
that would have been charged by such third party, shall be deemed an operating
expense of the Properties and shall be reimbursable by Owner.




(B)    Perform leasing analysis and credit underwriting with respect to
prospective tenants (and subtenants and assignees); prepare leases and other
tenant related documents; and engage in a competitive construction bidding
process for lease-related construction projects expected to exceed $25,000.00
not otherwise within the duties of a construction manager (as, for example,
pursuant to Section 5(c) below).


(C)    Take such other action and perform such other functions as PECO or Owner
reasonably deems advisable or necessary for the efficient and economic
management, operation and maintenance of the Properties.


(b)    PECO’s duties as leasing agent for any of the Properties indicated on a
Property Addendum as being subject to the leasing agent services as provided
herein and subject to the Annual Operating Budget and any Variance thereof
include the following:


(i)    Leasing Functions.    PECO will coordinate and negotiate the leasing of
the Properties using reasonable commercial efforts to secure executed leases
(both new and renewal) from qualified tenants for available space in the
Properties. Unless a tenant requires use of its own lease form, any such leases
shall be substantially in the form attached hereto as Exhibit E; provided, that
PECO shall have the authority to negotiate the lease form without Owner’s
approval solely to the extent that the terms of the negotiated lease are not
materially worse for Owner than the terms set forth in the attached form of
lease; provided further, that Owner’s approval shall be required for any lease
of any Property in which (A) the leased premises exceeds 10,000 square feet, or
(B) the net effective rent is more than five percent (5%) below the net
effective rent Approved in the Annual Operating Budget, or, to the extent not
addressed in the Annual Operating Budget, the net effective rent established in
the Final Report or the multi-year underwriting projections for the applicable
Property at the time such Property was acquired or any subsequent underwriting
projections for the applicable Property Approved by the Members (the most recent
Approved net effective rent shall be referred to herein as the “Approved Net
Effective Rent”), or (C) the lease


- 12 -



--------------------------------------------------------------------------------




term (inclusive of any renewal or extension terms) is ten (10) years or less and
the net effective rent is more than five percent (5%) below the Approved Net
Effective Rent, or (D) the lease term (inclusive of any renewal or extension
terms) exceeds ten (10) years and the net effective rent is below the Approved
Net Effective Rent, or (E) the tenant is an affiliate of Manager. PECO shall be
responsible for the hiring of all leasing agents as necessary for the leasing of
the Properties, to work with outside brokers and leasing agents, and otherwise
to oversee and manage the leasing process on behalf of Owner. PECO’s duties in
this regard shall include, without limitation, (1) the preparation and
distribution of listings to potential tenants and/or their representatives and
to reputable and active real estate agents; (2) the supplying of sufficient
information to cooperating brokers and agents to enable them to promote the
rental of the Properties, (3) to market and promote the Properties, (4) at all
times to maintain and update a merchandising and leasing plan for each Property,
and (5) upon Owner’s request, to provide an updated leasing budget and leasing
reforecast for the following twelve (12) month period. Additionally, the Annual
Operating Budget shall include a yearly leasing budget for each Property. In no
event shall PECO have authority to execute any Leases on behalf of Owner.


(ii)    Advertising.    Owner authorizes PECO to, at Owner’s sole cost and
expense, advertise and place signage on the Properties regarding the leasing,
provided that such signage complies with all applicable governmental laws,
regulations and requirements. PECO will provide a marketing package, aerial
photographs, demographic reports, site plans, signage and a two-sided flyer for
each Property at PECO’s expense consistent with Section 5(a)(ii)(J). Any
additional advertising and promotion requested by Owner will be done at Owner’s
reasonable expense pursuant to the Annual Operating Budget and any Variance
thereof.


(iii)    Other Actions.        PECO will take such other action and perform such
other functions as PECO or Owner deems reasonably advisable or necessary for the
efficient and economic leasing of the Properties.


(c)    PECO’s duties as construction manager for the Properties shall be in
accordance with the approved Annual Operating Budget and any Variance thereof
and shall include the following:


(i)    General.    PECO shall secure or assist in securing licenses,
registrations, or permits required by law and shall comply with ordinances,
laws, orders, codes, rules, and regulations pertaining to building improvements
and/or the services described herein. PECO shall secure lien waivers and
affidavits and properly file, to the extent required, terminations of notices of
commencement prior to payment to contractors.


(ii)    Bidding.    For all projects estimated to cost more than $25,000.00,
PECO shall obtain bids from at least three (3) outside contractors, to the
extent three (3) such bids are reasonably obtainable within the geographic area
in which a Property is located. PECO shall select the low bid unless it has
supplied Owner with a reasonable justification in writing for the selection of a
bidder other than the low bidder (e.g., PECO determines in its reasonable
discretion that the bidder to be selected is more likely to complete the job on
time, with commercially reasonable workmanship and in the most efficient
manner). PECO shall manage the bidding process


- 13 -



--------------------------------------------------------------------------------




consistent with the manner in which it manages bidding for projects within its
own portfolio of properties.


(iii)    New Construction, Tenant Improvements, and Redevelopments. PECO will
perform the following duties for construction of Improvements on undeveloped
land (“New Construction”) and for construction of Improvements that are to be
made at the direction of, or in conformity with lease obligations to, tenants
(“Tenant Improvements”) or for the improvement to Improvements that change the
size or nature of such Improvements or for the redevelopment of Improvements
(collectively, “Redevelopments”):


(A)    Provide updated and detailed project budgets to Owner.


(B)    Arrange for, coordinate, supervise and advise Owner with respect to the
selection of architects, contractors, design firms and consultants,
environmental firms and consultants, and the execution of design, construction
and consulting contracts.


(C)    Review design documents, and drafts thereof, submitted by the architect
or other consultants, and notify Owner in writing of any material mistakes,
errors or omissions that PECO observes in the documents and any recommendations
it may have with respect to such mistakes, errors or omissions, provided PECO
shall not in any manner be responsible for the accuracy, adequacy or
completeness of such documents.


(D)    Evaluate and make recommendations to Owner concerning cost estimates
prepared by others.


(E)    Review and evaluate proposed schedules for construction.


(F)    Coordinate the work of subcontractors.


(G)    Monitor the progress of construction.


(H)    Endeavor to work with the general contractor to identify any deficiencies
in the work performed by subcontractors.


(I)    Advise Owner with respect to alterations and modifications in any design
documents submitted by the architect or other consultants that may be in Owner’s
interest, including obtaining advantages in terms of cost savings, scheduling,
leasing, operation and maintenance issues and other matters affecting the
overall benefit of the project.


(J)    Review and advise Owner on change order proposals and requests for
additional services submitted to Owner.


(K)    Schedule, coordinate, and attend necessary or appropriate project
meetings.




- 14 -



--------------------------------------------------------------------------------




(L)    Monitor and coordinate punch list preparation and resolution by the
subcontractors.


(M)    Make recommendations to Owner concerning, and monitor, the use of the
site by subcontractors, particularly as it relates to staging and storage,
ingress and egress, temporary signage, fencing, barricades, restrictions on
hours of operation, safety considerations and similar considerations.


(N)    Coordinate, monitor, supervise and advise Owner with respect to
preparation, execution, completion and filing of project-related documents,
including, but not limited to, contracts, permit applications, licenses,
certifications, zoning requirements, land use restrictions, governmental filings
applicable to the project and any other similar documents.


(O)    Review and advise Owner with respect to draw requests submitted on the
project.


(P)    As instructed by Owner, perform additional related project management
functions.


(Q)    Collect warranties and operation manuals, certificates, guarantees,
as-builts and any similar documentation for the benefit of Owner.


(iv)    New Construction and Redevelopments. In addition, PECO will perform the
following duties with respect to New Construction and Redevelopments:


(A)    Include in the project budget the costs of each Improvement to be built
prior to beginning construction of the respective Improvement.


(B)    Meet on a regular basis with Owner’s leasing agents and representatives
of prospective tenants.


(C)    Arrange for, coordinate, supervise and advise Owner with respect to
various development services prior to design and construction of the Project,
including due diligence, site investigations, land use and zoning matters, and
similar development services.


(v)    Tenant Improvements. In addition, PECO will perform the following duties
related to Tenant Improvements:


(A)    Arrange for and supervise the performance of all installations and
improvements in space leased to any tenant which are either expressly required
under the terms of a lease of such space or which are customarily provided to
tenants.


(B)    Meet with tenants and prospective tenants and their architects,
engineers, consultants and contractors to facilitate design and construction of
leasehold improvements.


- 15 -



--------------------------------------------------------------------------------






(C)    Maintain separate files as to each tenant, and thereby document the
entire design and construction process for each tenant.


(D)    Compile and disseminate such data regarding each tenant as Owner may
reasonably require.


(vi)    Duties with Respect to Tenant Directed Improvements.    PECO will
supervise and facilitate tenant installations performed by the tenant and/or
tenant’s contractors, including:


(A)    Review and evaluate lease exhibit language that identifies the scope and
nature of tenant construction of the improvements.


(B)    Review tenant construction documents for compliance with landlord
criteria and requirements applicable to the improvements.


(C)    Review and evaluate proposed schedules for tenant construction.


(D)    Coordinate delivery of shell space to the tenant as required by the
tenant’s lease.


(E)    Monitor the progress of tenant construction including but not limited to
compliance with scheduling requirements, compliance with rules and regulations
of the Property, verify that the tenant has obtained proper permits, etc.,
coordinating requests for tenant improvement allowance draws.


(F)    Maintain appropriate files and records as to each project documenting the
design and construction process for each tenant in a manner consistent with
PECO’s record retention guidelines.


(vii)    Duties with Respect to All Improvements.    PECO will supervise all
Improvement projects, such supervision to include, but not be limited to,
preparation of budgets, plans, bidding, subcontractor selection, material
selection, job supervision, collection of lien waivers, sworn statements,
affidavits and the like. PECO shall require such lien waivers, sworn statements,
affidavits and similar documentation as a condition to disbursement.


(d)    Notice. PECO shall notify Owner of the following promptly upon learning
thereof (and such notice shall include copies of all applicable documents or
materials relating to the applicable matter):


(i)    any written offer received to purchase any Property;




- 16 -



--------------------------------------------------------------------------------




(ii)    any written notice concerning any material matter received from any
governmental authority with respect to any Property;


(iii)    any notice received from an insurer with respect to any threatened or
actual cancellation of insurance;
            
(iv)    the existence of any casualty occurring at any Property;


(v)    any written notice received from any tenant or other occupant at any
Property or any contractor concerning any material matter; or


(vi)    any lien, claim, lawsuit or other proceeding commenced against the
Company or any subsidiary of the Company or any Property or any written threat
thereof.


(e)    Other.    PECO shall in all events comply with the reasonable requests of
Owner related to property management of, leasing of, and construction management
of the Properties and/or the Improvements to be made to the Properties. Owner
shall maintain sufficient funds in an account or accounts so that PECO will have
funds available to pay all obligations contemplated hereunder when due. Under no
circumstances shall PECO have any obligations or duty to advance funds to or for
the account of Owner.


(f)    Ownership Agreements. PECO agrees to review copies of all (1) agreements
of limited partnership, joint venture partnership agreements and operating
agreements of Owner and any of its subsidiaries (collectively, the “Ownership
Agreements”), (2) mortgages on, and other documents evidencing loans secured by,
any of the Properties and (3) easements, rights-of-way, permits, licenses,
deeds, covenants or other encumbrance or matter of record encumbering and/or
benefitting any of the Properties (collectively, the “Property Documents”). PECO
will use reasonable care to avoid any act or omission which, in the performance
of its duties hereunder, in any way conflicts with the terms of the Ownership
Agreements or the mortgages or other loan documents or the Property Documents in
the absence of the express direction of the Company or Owner, and PECO shall
promptly notify Owner if any such conflict arises.


(g)    Periodic Meetings. As reasonably required by Owner, PECO and its
personnel or contractors engaged or involved in the management, operation,
leasing or construction management of the Properties shall meet to discuss the
historical results of operations, to consider deviations from any Annual
Operating Budget, and to discuss any other matters so requested by the Owner
upon reasonable notice from Owner.


6.    Compensation and Expense Reimbursement.


(a)    For each Property for which PECO provides property management services,
Owner shall pay PECO a monthly management fee equal to four percent (4.0%) of
the Gross Receipts (as defined below) for that given month, payable from that
month’s receipts. “Gross Receipts” means (i) all fixed and minimum rent,
percentage rent and license fees paid by tenants and other occupants of each
Property, (ii) the profit of Owner derived from the sale of electricity (i.e.,
the


- 17 -



--------------------------------------------------------------------------------




spread between the wholesale and retail prices of electricity that is re-sold to
tenants of the Properties), utilities and heating, ventilation and air
conditioning to tenants and other occupants of each Property, (iii) all amounts
paid by tenants and other occupants of each Property for common area
maintenance, real estate taxes (whether directly paid to the applicable taxing
authorities or received by such tenants or other occupants for transmittal to
the applicable taxing authorities), insurance, interest and any other payments
of any nature (including attorneys’ fees and late fees) made by any such tenants
or other occupants, and (iv) proceeds of rent insurance.


(b)    For each Property for which PECO provides leasing services, Owner shall
pay PECO leasing fees at market rates for the geographic area in which the
applicable Property is located as specified on the Property Addendum for such
Property.


(c)    For each Property for which PECO provides construction management
services, including, but not limited to, services related to the investigation
and remediation of environmental conditions at the Properties, PECO shall be
entitled to fees for tenant and tenant directed improvements, capital
improvements and construction management services, all at market rates for the
geographic area in which the applicable Property is located, as may be more
fully set forth on the applicable Property Addendum or another writing executed
by PECO and Owner.


(d)    PECO will pay such other reimbursable expenses and costs as Owner has
approved and deems advisable or necessary for the management and leasing of the
Properties through the Annual Operating Budget or as otherwise provided for in
this Agreement. Owner shall reimburse PECO for such expenses, which shall
include, to the extent included in the applicable Annual Operating Budgets, (i)
travel-related expenses incurred by Property Personnel (at or below the regional
manager level) in connection with PECO’s performance of its obligations in
accordance with the Standard under this Agreement, (ii) direct leasing expenses,
(iii) direct advertising, marketing and signage costs, and (iv) other direct
expenses.


7.    Insurance.    PECO shall obtain and keep in full force and effect at
Owner’s reasonable expense insurance (1) on the Properties, and (2) on
activities at the Properties against such hazards, in each case as shall be
reasonably required by Owner and as may be required under any mortgage or other
loan documents binding upon Owner and/or the Properties. In any event, PECO
shall procure, for the Properties for which PECO is property manager, insurance
sufficient to comply with the leases, the Ownership Agreements and the Operating
Agreement. All liability policies shall provide sufficient insurance
satisfactory to both Owner and PECO and shall contain waivers of subrogation for
the benefit of PECO and the applicable Owner.


(a)    PECO shall obtain and keep in full force and effect, in accordance with
the laws of the state in which each Property is located, worker’s compensation
insurance covering all employees of PECO at the Properties and all persons
engaged in the performance of any work required hereunder. PECO shall also
obtain and keep in full force and effect, in accordance with the laws of the
state in which each Property is located, employer’s liability, employee theft,
commercial general liability, and umbrella insurance, and PECO shall furnish
Owner certificates of insurers naming Owner as co-insureds and evidencing that
such insurance is in effect and that insurer will provide directly to Owner no
less than 30 days’ notice of any cancellation or non-


- 18 -



--------------------------------------------------------------------------------




renewal. If any work under this Agreement is subcontracted as permitted herein,
PECO shall include in each subcontract a provision that the subcontractor shall
also furnish Owner, as appropriate, with such a certificate evidencing coverage
(and any other coverage PECO deems appropriate in the circumstances) and the
naming of Owner as co-insured and evidencing that such insurance is in effect
and that insurer will provide directly to Owner no less than 30 days’ notice of
any cancellation or non-renewal, as well as indemnification as is customary. The
cost of such insurance procured by PECO shall be reimbursable to the same extent
as provided in this Agreement. The Properties may be added to blanket policies
of insurance for the coverage required under this Section 7 so long as such
blanket insurance policies provide the same coverage to Owner that would be
provided by separate insurance policies.


(b)    PECO shall cooperate with and provide reasonable access to the Properties
to representatives of insurance companies and insurance brokers with respect to
insurance which is in effect or for which application has been made. PECO shall
use its good faith efforts in a commercially reasonable manner to comply with
all requirements of insurers.


(c)    PECO shall promptly investigate and shall report in detail to Owner and
the applicable insurance carriers all accidents, claims for damage relating to
the ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall prepare for approval by Owner all reports required by the applicable
insurance company in connection with any such accident, claim, damage, or
destruction. Owner shall reimburse PECO’s reasonable third party costs in
connection therewith. Such reports shall be given to Owner promptly and any
report not so given within 10 days after the occurrence of any such accident,
claim, damage or destruction shall be noted in the monthly reports delivered to
Owner. PECO is authorized to settle any claim against an insurance company
arising out of any policy and, in connection with such claim, to execute proofs
of loss and adjustments of loss and to collect and provide receipts for loss
proceeds using commercially reasonable good faith efforts.


(d)    PECO agrees not to use or permit the use of any Property for any purpose
which PECO reasonably anticipates might void or cause an increase in the premium
for any policy of insurance held by Owner or PECO, or which would be in material
violation of any legal requirement or other restriction or any mortgage or other
loan documents binding upon Owner and/or the Properties.


8.    Liability of PECO.    PECO shall not be liable for any errors in judgment
or for mistakes of fact or of law or for anything which it may in good faith do
or refrain from doing, except in the case of PECO’s gross negligence, fraud or
willful misconduct.


9.    Indemnity.    Subject to the last sentence of this Section 9, Owner shall
indemnify PECO and its managers, members, employees and officers against and
agrees to defend, protect, hold and save them free and harmless from any
liability or expenses (including reasonable attorney’s fees and court costs)
arising out of injuries or damages to persons or property by reason of any cause
relating to the Properties, except to the extent caused by (a) the gross
negligence, fraud or willful misconduct of PECO or its managers, members,
employees or officers and which is not otherwise covered by insurance held by
Owner, (b) any failure of PECO to perform any of its obligations


- 19 -



--------------------------------------------------------------------------------




under this Agreement in accordance with the terms of this Agreement, or (c) any
acts of PECO beyond the scope of PECO’s authority hereunder. Owner shall name
PECO as an “additional insured” or “co-insured” on any and all liability
insurance policies for the Properties. PECO shall indemnify Owner and its
managers, members, employees and officers against and agrees to defend, protect,
hold and save them free and harmless from any liability or expenses (including
reasonable attorney’s fees and court costs) arising out of (i) injuries or
damages to persons or property by reason of any cause relating to the Properties
caused by (A) the gross negligence, fraud or willful misconduct of PECO or its
managers, members, employees or officers, which is not otherwise covered by
insurance held by Owner, (B) any failure of PECO to perform any of its
obligations under this Agreement in accordance with the terms of this Agreement,
or (C) any acts of PECO beyond the scope of PECO’s authority hereunder, and (ii)
any suit, order, or other claim with regard to any unpaid, unfunded, or accrued
pension, profit sharing or other such plan liabilities with regard to PECO’s
employees. Notwithstanding anything to the contrary in this Agreement, Owner and
PECO hereby waive and release each other of and from any and all right of
recovery, claim, action, or cause of action against each other, and their
respective managers, members, employees and officers, for any loss or damage
that occurs to any Property, any Improvements located thereon, or any personal
property within such Property, by reason of fire, or the elements, or other
casualty, regardless of cause or origin, including negligence of Owner or PECO
and their respective managers, members, employees and officers, to the extent
the same is insured against under insurance policies carried by Owner or PECO
(or required to be carried by PECO hereunder); provided, however, that such
waiver shall not include any deductible amounts on insurance policies carried by
Owner or PECO.


10.    Termination.    


(a)    This Agreement may be terminated by either party upon the occurrence of a
Termination Event by the other party hereto, provided such termination shall not
affect any rights or obligations accrued to either party prior to termination
(subject to any offsetting claims for damages), including, but not limited to
payment of property management fees, leasing fees and construction management
fees earned to the date of termination (provided that, if termination occurs
before a construction project is completed, the construction management fee to
be earned shall be prorated based upon the reasonably estimated portion of the
applicable project that had been completed up to the date of termination). For
the avoidance of doubt, PECO shall not be in default hereunder, and no
Termination Event shall be deemed to occur, if (i) Owner fails following written
request to Owner therefor to provide sufficient funds to enable PECO to perform
its obligations hereunder or (ii) PECO commits an act or omission that would
otherwise trigger a Termination Event that was approved in writing by Owner, or
if Owner fails following written request to Owner therefor to approve the taking
of an action or omission that would have prevented such default or Termination
Event. If this Agreement is terminated pursuant to this Section 10, only
commissions and management fees with respect to any Properties that are subject
to such termination and that have accrued prior to the termination date shall be
due to PECO. The indemnification obligations of the parties hereunder shall
survive the expiration or termination of this Agreement. PECO’s obligations
under this Agreement for physical property management, leasing and construction
management may, at Owner’s election, terminate as to any particular Property
upon its sale, provided that PECO’s obligations for the performance of
accounting and other so-called “back office


- 20 -



--------------------------------------------------------------------------------




functions” shall terminate only at such time as a final tax return with respect
to the applicable Property has been prepared and filed and such customary and
ordinary information related to the Property or Properties has been provided to
Owner. PECO shall cooperate, at Owner’s reasonable expense, subsequent to any
termination of this Agreement as to a particular Property to provide final
property reconciliations and other reports as reasonably requested by Owner.


(b)    From and after a Performance Event, Owner shall have the right to cause
the Company to terminate this Agreement, without payment of any termination fee
or penalty (except for accrued and unpaid fees payable through the occurrence of
such termination date).
    
11.    PECO’S Obligations After Termination.    Upon the termination of this
Agreement, PECO shall have the following duties, each at Owner’s sole but
reasonable cost and expense:


(a)    PECO shall deliver to Owner, or its designee, all books, records, files,
contracts, and other documents (including data files in magnetic or other
similar storage media but specifically excluding any licensed software) with
respect to the Properties or otherwise relating to the performance of PECO’s
obligations hereunder in PECO’s possession or control.


(b)    PECO shall transfer and assign to Owner, or its designee, or terminate
upon Owner’s direction, all service contracts (designated by Owner for transfer
and assignment) and personal and/or intangible property relating to or used in
the operation and maintenance of the Properties, except personal property paid
for and owned by PECO. PECO shall also, for a period of ninety (90) days
immediately following the date of such termination (with respect to this entire
Agreement or any Property terminated as being subject to this Agreement), make
itself available to consult with and advise Owner, or its designee, regarding
the operation, maintenance and leasing of the Properties.


(c)    PECO shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of Management Fees claimed to
be due PECO and shall cause funds of Owner held by PECO relating to the
Properties to be paid to Owner or their designees and shall assist in the
transferring of approved signatories on all Accounts.


(d)    PECO shall remove all signs placed at the Property indicating that it is
the manager or leasing agent of the Property and restore all damage resulting
therefrom.


12.    No Obligation to Third Parties.    None of the obligations and duties of
PECO under the Agreement shall in any way or in any manner be deemed to create
any obligations of PECO to any third party with the exception of Owner. Without
limitation on the foregoing, nothing in this Agreement is intended to confer any
rights or remedies upon persons other than the parties hereto and their
respective successors and permitted assigns, nor to confer upon anyone the
status of third-party beneficiary of this Agreement.


13.    Additional Services.    The services contemplated hereunder are normal
and customary property management, leasing and general and construction
management services. If


- 21 -



--------------------------------------------------------------------------------




PECO is required or requested to perform additional services beyond the scope of
this Agreement, then Owner shall pay PECO fees for these additional services at
market rates as mutually agreed upon in advance by the parties.


14.    PECO'S Action on Tenant’s Default. Except as otherwise set forth in this
Agreement, if the reasonably expected costs are less than a threshold to be
agreed upon by PECO and Owner with respect to each Property (or with respect to
leases or contracts less than certain thresholds with respect to each Property),
PECO shall have the right, in its own name or in the name of Owner, to take any
and all actions, including distraint, which PECO reasonably deems advisable and
which Owner shall have the right to take, in the event of any tenant's breach of
any covenant, provision or condition binding upon such tenant under its lease
with Owner. Nothing in this paragraph shall be deemed to require PECO to
institute legal action against any tenant. If the reasonably expected costs
exceed the agreed upon thresholds, then Owner shall only be responsible for such
costs if it pre-approves such actions. In addition, if Owner desires to commence
legal action notwithstanding PECO’s recommendation to the contrary, it shall pay
for all costs and reasonable attorneys' fees in connection therewith.


15.    Binding Effect.    This Agreement and all the provisions hereof shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.


16.    Entire Agreement.    This Agreement supersedes all agreements previously
made between the parties relating to its subject matter. There are no other
understandings or agreements between them.


17.    Assignment.    PECO may assign this Agreement, without the prior consent
of Owner, to any affiliate of PECO that Controls (as defined in the Operating
Agreement), is Controlled by, or is under common Control with PECO. PECO shall
obtain Owner’s prior written consent for any other delegation or assignment of
part or all of its duties or rights under this Agreement. Each of Company and
any of its subsidiaries (including, without limitation, Owner) shall have the
right, without PECO’s consent, to collaterally assign its interest hereunder to
any lender, and, upon request, PECO agrees to subordinate its rights under this
Agreement to the lien of any such lender’s loan. Except as provided in the two
(2) immediately preceding sentences, no party hereto may assign its rights under
this Agreement.


18.    Amendments.    This Agreement may be amended only by an instrument in
writing signed by the party against whom enforcement of the amendment is sought.


19.    Other Business.    Nothing herein contained shall prevent PECO from
engaging in other activities or business ventures, whether or not such other
activities or ventures are in competition with Owner or the business of Owner,
including, without limitation, property management activities for other parties
and the provision of services to other programs advised, sponsored or organized
by PECO or its affiliates or third parties; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of PECO or
its affiliates to engage in any other business or to render services of any kind
to any other partnership, corporation, firm, individual, trust or association.
Except as otherwise provided in any other written agreement between


- 22 -



--------------------------------------------------------------------------------




the parties hereto or their respective affiliates (including, without
limitation, the Operating Agreement), PECO may, with respect to any investment
in which the Owner is a participant, also render advice and service to each and
every other participant therein. PECO shall immediately report to the member(s)
of the Company the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between PECO’s obligations to Owner and its obligations to or its
interest in any other partnership, corporation, firm, individual, trust or
association.


20.    Notices.    


(a)    All notices under this Agreement shall be in writing and delivered
personally or mailed by national overnight courier or certified mail, postage
prepaid, addressed to the parties at their last known addresses. All notices,
approvals, consents and other communications hereunder shall be in writing, and,
except when receipt is required to start the running of a period of time, shall
be deemed given when delivered in person or on the first business day after
deposit with a national overnight courier provided that confirmation of such
overnight delivery is received or on the fifth day after its mailing by either
party by registered or certified United States mail, postage prepaid and return
receipt requested, to the other party, at the addresses set forth after their
respect name below or at such different addresses as either party shall have
theretofore advised the other party in writing in accordance with this Section.




- 23 -



--------------------------------------------------------------------------------




Company:








With a copy to:


Phillips Edison Value Added Grocery Venture, LLC
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Ryan Moore


Phillips Edison Grocery Center REIT II, Inc.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Co-President


DLA Piper LLP (US)
4141 Parklake Drive, Suite 300
Raleigh, NC 27612
Attention: Robert Bergdolt, Esq.


Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attention: Andrew Small and Josh Hanna


PECO:










With a copy to:


Phillips Edison & Company Ltd.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Chief Operating Officer




Phillips Edison & Company Ltd.
222 South Main Street, Suite 1730
Salt Lake City, Utah 84101
Attention: General Counsel



(b)    Any notice delivered by Investor Member on behalf of an Owner or the
Company under this Agreement may be relied on by PECO (and shall be relied on by
PECO) as the valid and binding notice of the Owner or the Company to PECO under
this Agreement.


21.    Non-Waiver.    No delay or failure by either party to exercise any right
under this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein. All rights, privileges and remedies afforded to the parties
hereto by this Agreement shall be cumulative and not exclusive, and the exercise
of any such right, remedy or privilege shall not be deemed to be a waiver of any
other right, remedy or privilege provided for herein or available at law or
equity.


22.    Headings.    Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.


23.    Severability.    If any term, covenant or condition of this Agreement or
the application thereof to any Person or circumstance shall, to any extent, be
held to be invalid or unenforceable, then the remainder of this Agreement, or
the application of such term, covenant or condition to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, shall


- 24 -



--------------------------------------------------------------------------------




not be affected thereby, and each term, covenants or condition of this Agreement
shall be valid and shall be enforced to the fullest extent permitted by law.


24.    Governing Law.    With respect to each Property, this Agreement shall be
construed in accordance with and governed by the laws of the State in which such
Property is located. Any action to enforce this Agreement or an action for a
breach of this Agreement shall be maintained in a binding arbitration proceeding
before the American Arbitration Association in San Francisco, California.


25.    Counterpart.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


26.    Audit Right. The Company shall have the right to conduct an audit of
PECO’s books and records solely with respect to the fees and expense
reimbursements relating to the services provided pursuant to this Agreement (the
“Fee Audit”). The Company may conduct the Fee Audit by using its own internal
auditors or by employing independent auditors no more than once per year. Costs
associated with conducting such Fee Audits by internal or independent auditors
shall be borne by the Company; provided, however, if any Fee Audit conducted by
or on behalf of the Company reveals a discrepancy in excess of ten percent
(10%), or greater than $10,000.00, for the aggregate fees and expense
reimbursements payable during the period under audit pursuant to the Fee Audit,
PECO shall be responsible for the reasonable expenses of such audit.


27.    No Partnership.    Nothing contained in this Agreement shall be construed
to make the Company or Owner, on the one hand, and PECO, on the other hand,
partners or joint venturers or to render any of said parties liable for the
debts or obligations of the other, except as in this Agreement expressly
provided.


28.    Cost of Suit.    If Company, on behalf of Owner, or Owner, on the one
hand, or PECO, on the other hand, shall institute any action or proceeding
against the other relating to this Agreement, the unsuccessful party shall
reimburse the successful party for its actual out-of-pocket disbursements
incurred in connection therewith and for its reasonable attorneys' fees.


29.    Further Assurances.    The parties hereto, whenever and as often as they
shall be reasonably requested so to do in furtherance of this Agreement, shall
execute any and all instruments and documents as may be reasonably necessary and
proper, and to do any and all acts necessary in order, to carry out the purposes
of this Agreement.


Signatures on next page.


- 25 -



--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


On behalf of “OWNER”:


Company:


PHILLIPS EDISON VALUE ADDED GROCERY VENTURE, LLC,
a Delaware limited liability company


By:    PECO Value Added Grocery Manager, LLC
Its:    Managing Member


By:    /s/ Robert F. Myers            
Robert F. Myers, Vice President




PECO:
 
PHILLIPS EDISON & COMPANY LTD.,
an Ohio limited liability company


By:    /s/ Robert F. Myers            
Robert F. Myers, Vice President











--------------------------------------------------------------------------------


 


EXHIBIT A


MONTHLY REPORTING PACKAGE




 






A-1



--------------------------------------------------------------------------------





[a101exhibitapage01.jpg]





--------------------------------------------------------------------------------





[a101exhibitapage02.jpg]





--------------------------------------------------------------------------------


 


EXHIBIT B


QUARTERLY REPORTING PACKAGE








B-1



--------------------------------------------------------------------------------





[a101exhibitbpage01.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage02.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage03.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage04.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage05.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage06.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage07.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage08.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage09.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage10.jpg]


C-1



--------------------------------------------------------------------------------





[a101exhibitbpage11.jpg]


C-1



--------------------------------------------------------------------------------





EXHIBIT C


ANNUAL TAX PACKAGE








C-1



--------------------------------------------------------------------------------





[a101exhibitcpage01.jpg]


C-1



--------------------------------------------------------------------------------


 


EXHIBIT D


ANNUAL REPORTING PACKAGE


1.
The balance sheet of the Owner as of the end of each Fiscal Year and statement
of income (loss), equity and statement of cash flow of the Owner for such year.



2.
A statement of cash available for distribution and actual cash distributions for
such year.









D-1



--------------------------------------------------------------------------------





[a101exhibitdpage01.jpg]





--------------------------------------------------------------------------------





[a101exhibitdpage02.jpg]





--------------------------------------------------------------------------------


 


FORM OF PROPERTY ADDENDUM


ADDENDUM TO THE MASTER PROPERTY MANAGEMENT, LEASING AND CONSTRUCTION MANAGEMENT
AGREEMENT by and between by and between PHILLIPS EDISON VALUE ADDED GROCERY
VENTURE, LLC, a Delaware limited liability company (“Company”), and PHILLIPS
EDISON & COMPANY LTD., an Ohio limited liability company (“PECO”), dated
__________, 2016.


Closing Date:             _______________, 2016
 
PROPERTY DESCRIPTION:


Property Name:




Street Address:




City, State, Zip Code:




County:




Owner Name:




Owner Tax ID#:







SERVICES TO BE PROVIDED:


□     Property Management Services as specified in this Agreement with:


o    No changes


o    Changes as follows: ________________________________________________
_________________________________________________________________


Threshold pursuant to Section 14:     Total expenses per matter not to exceed
$         without consent of Owner.                                




Property Management Fees:
o    Property Management Fee: 4.0% of Gross Receipts, as specified in Section
6(a).
o    Property Management Fee (other calculation): ____________________________
________________________________________________________________________







--------------------------------------------------------------------------------






□
Leasing Agreement duties as specified in Section 5(b) of the Agreement except as
specified below:



o    No changes


o    Changes as follows: ________________________________________________
_________________________________________________________________
_________________________________________________________________
Leasing Agreement Fees:
□
New Lease Commission Percentage: Six percent (6.0%) of the gross amount of all
base rent under the first five (5) years of the term of said leases, plus three
percent (3.0%) of the gross amount of all base rent under any additional years
of the term of said leases (such additional years to be capped at an additional
five (5) years), and one and one-half percent (1.5%) of the gross amount of all
base rent under any additional years of the term of said leases thereafter,
payable one-half upon the full execution of the lease and one-half upon tenant
opening for business.

□
Renewals and Extensions: For any renewal or extension of a lease (including the
exercise of an existing lease option), PECO shall be paid three percent (3%) of
the gross amount of all base rent under the first five (5) years of the new or
extension term of said leases, plus one and one-half percent (1.5%) of the gross
amount of all base rent under any additional years of the new or extension term
of said leases (such additional years to be capped at an additional five (5)
years), and three-quarters of one percent (0.75%) of the gross amount of all
base rent under any additional years of the new or extension term of said leases
thereafter.

□
Rent Increases: Notwithstanding anything to the contrary contained herein, for
any lease amendment or modification that involves an increase in the base rent
payable under such lease, and no change to the term of such lease, the fee
payable to PECO shall be calculated based upon the incremental rent increase
only.

□
Expansions:    For each lease amendment or modification in which the tenant
expands its premises, Owner will pay PECO a leasing commission of six percent
(6.0%) of the gross amount of the base rent represented by such additional space
under the balance of the term of the lease (such balance to be capped at five
(5) years), plus three percent (3.0%) of the gross amount of the base rent
represented by such additional space under any additional years of the balance
of the term of the lease (such additional years to be capped at an additional
five (5) years), and one and one-half percent (1.5%) of the gross amount of the
base rent represented by such additional space under any additional years of the
balance of the term of the lease thereafter, payable one-half upon execution of
the amendment or modification document and one-half upon the tenant opening for
business from the expansion space. In the event that the term of the lease is
extended by such lease amendment






--------------------------------------------------------------------------------




or modification in which the tenant expands its premises, then in addition to
the leasing commission payable in respect of the additional space as set forth
in the immediately preceding sentence, Owner will pay PECO a leasing commission
in respect of the extension of the lease term with respect to the existing space
based upon the fee structure for renewals and extensions set forth above.
Notwithstanding anything to the contrary contained in the foregoing sentences,
and for the avoidance of doubt, for any lease amendment or modification that
involves an increase in the base rent payable under such lease, and no change to
the term of such lease, the fee payable to PECO shall be calculated based upon
the incremental rent increase only.
□
Co-Brokers:    As leasing agent for the Properties, PECO may cooperate with
independent real estate brokers or agents. If PECO hires a co-broker in order to
assist PECO in securing a tenant or if an opportunity is brought to PECO by an
independent broker, the applicable leasing commission payable to PECO by Owner
shall be increased, if necessary, such that the net leasing commission payable
to PECO, net of any fee owed to the co-broker, is (i) for any new lease, no less
than two percent (2.0%) of the gross amount of all base rent under the first
five (5) years of the lease term, one percent (1%) of the gross amount of all
base rent under any additional years of the lease term (such additional years to
be capped at an additional five (5) years), and one-half of one percent (0.5%)
of the gross amount of all base rent under any additional years of the lease
term thereafter, (ii) for any renewal or extension of a lease, no less than one
percent (1.0%) of the gross amount of all base rent under the first five (5)
years of the new or extension term, one-half of one percent (0.5%) of the gross
amount of all base rent under any additional years of the new or extension term
(such additional years to be capped at an additional five (5) years), and
one-quarter of one percent (0.25%) of the gross amount of all base rent under
any additional years of the new or extension term thereafter, and (iii) for any
lease amendment or modification that involves an increase in the base rent
payable under such lease, and no change to the term of such lease, no less than
one percent (1.0%) of the incremental rent increase under the balance of the
term of the lease (such balance to be capped at five (5) years), one-half of one
percent (0.5%) of the incremental rent increase under any additional years of
the balance of the term of the lease (such additional years to be capped at an
additional five (5) years), and one-quarter of one percent (0.25%) of the
incremental rent increase under any additional years of the balance of the term
of the lease thereafter. PECO shall be responsible for payment of the co-broker
fee from the applicable leasing commission paid to PECO by Owner.

□
Payment terms (if other than specified above): ____________________



□
Construction Management Services as specified in Section 5(c) of the Agreement
except as specified below. In particular, the construction management will
include the following (add attachments as necessary):

_________NONE_________________________________________________________





--------------------------------------------------------------------------------




    
Construction management Fees:


o
Five percent (5%) of the total cost of the improvements and tenant improvement
based on the amount therefor as set forth in the approved budget for the project
allowance provided and/or controlled by PECO (without double counting)



o    Other: ___________________________________________________________
________________________________________________________________________




On behalf of “OWNER”:


Company:


,
a Delaware limited liability company




By:                        
Name:                        
Title:                        




PECO:
 
PHILLIPS EDISON & COMPANY LTD.,
an Ohio limited liability company




By:                        
Name:                        
Title:                        





